Citation Nr: 9920361	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral carpal 
tunnel syndrome due to herbicide exposure.

2. Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure or secondary to 
service-connected residuals of lymphogranulomatosis 
(Hodgkin's disease).

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a right shoulder 
disorder.

6. Entitlement to service connection for a digestive 
disorder, to include as secondary to service-connected 
residuals of lymphogranulomatosis (Hodgkin's disease).

7. Entitlement to service connection for a skin disorder of 
the feet.

8. Entitlement to service connection for a bilateral knee 
disorder.

9. Entitlement to service connection for an ear disorder, 
claimed as otitis.

10.  Entitlement to service 
connection for post-traumatic stress disorder.

11.  Entitlement to an initial 
rating for an adjustment disorder with mixed emotional 
features.

12.  Entitlement to an initial 
rating for residuals of lymphogranulomatosis (Hodgkin's 
disease).

13.  Entitlement to a total 
disability rating for compensation on the basis of 
individual unemployability, due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, the first of which was entered in December 1996.  
By that action, service connection was established for 
residuals of lymphogranulomatosis (Hodgkin's disease) and an 
initial rating of 10 percent was assigned; the veteran's 
other remaining claims for service connection were denied.  
By subsequent action in August 1997, the RO granted 
entitlement to service connection for an adjustment disorder 
with mixed emotional features, secondary to service-connected 
residuals of lymphogranulomatosis (Hodgkin's disease) and 
assigned an initial rating of 30 percent.  Appeals were filed 
as to the initial ratings assigned for residuals of 
lymphogranulomatosis and for the adjustment disorder, as well 
as the many claims for service connection and the claim for a 
total disability rating for compensation denied by the RO.

During the pendency of the veteran's appeal, the veteran has 
advanced the following claims:  Entitlement to service 
connection for bilateral carpal tunnel syndrome due to 
service-connected residuals of lymphogranulomatosis 
(Hodgkin's disease); entitlement to service connection for 
dental caries, due to service-connected residuals of 
lymphogranulomatosis (Hodgkin's disease); entitlement to 
service connection for a digestive disorder, due to a 
service-connected adjustment disorder; and entitlement to an 
initial rating for impaired salivation.  Such claims have all 
been adjudicated by the RO and a notice of disagreement as to 
each has been entered by the veteran.  Lacking as to each, 
however, is further action by the RO pursuant to 38 C.F.R. 
§ 19.29, including issuance of a statement of the case.  As 
such matters are not properly before the Board for review at 
this time, they are referred to the RO for appropriate 
action.

The issues of the veteran's entitlement to service connection 
for post-traumatic stress disorder (PTSD) and for a total 
disability rating for compensation based on individual 
unemployability, due to service-connected disabilities, 
(TDIU) are addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for bilateral carpal tunnel syndrome due to herbicide 
exposure; peripheral neuropathy due to herbicide exposure or 
secondary to service-connected residuals of 
lymphogranulomatosis (Hodgkin's disease); bilateral hearing 
loss; tinnitus; a right shoulder disorder; a digestive 
disorder, to include as secondary to service-connected 
residuals of lymphogranulomatosis (Hodgkin's disease); a skin 
disorder of the feet; a bilateral knee disorder; and an ear 
disorder, claimed as otitis, are not supported by cognizable 
evidence demonstrating that such claims are plausible or 
capable of substantiation.

2.  The veteran's service-connected adjustment disorder with 
mixed emotional features, secondary to service-connected 
residuals of lymphogranulomatosis (Hodgkin's disease), during 
the period from June 24, 1996, to the present, is manifested 
by not more than a definite social and industrial impairment 
or, alternatively, more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, sleep impairment, or mild 
memory loss.

3.  The veteran's service-connected residuals of 
lymphogranulomatosis (Hodgkin's disease) during the period 
from June 24, 1996, to the present, are manifested by no 
active disease process or treatment therefor, without 
recurrence or metastasis; his only complaint is of diminished 
energy and the only manifestation is of generalized weakness, 
without anemia, reduced hemoglobin or platelet levels, blood 
transfusions, or recurring infections.

4.  An unusual or exceptional disability picture is not shown 
with respect to either the veteran's residuals of 
lymphogranulomatosis or his adjustment disorder.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for bilateral carpal tunnel syndrome due to herbicide 
exposure; peripheral neuropathy due to herbicide exposure or 
secondary to service-connected residuals of 
lymphogranulomatosis (Hodgkin's disease); bilateral hearing 
loss; tinnitus; a right shoulder disorder; a digestive 
disorder, to include as secondary to service-connected 
residuals of lymphogranulomatosis (Hodgkin's disease); a skin 
disorder of the feet; a bilateral knee disorder; and an ear 
disorder, claimed as otitis are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of lymphogranulomatosis 
(Hodgkin's disease) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.117, Diagnostic Code 7709-7704 (1998).

3.  The criteria for the assignment of an initial rating in 
excess of 30 percent for an adjustment disorder with mixed 
emotional features have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405, as 
in effect prior to November 7, 1996; 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.117, 4.130, Diagnostic Code 9440 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis or an organic disease of 
the nervous system, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See generally Allen 
v. Brown, 7 Vet. App. 439 (1995).

The threshold question to be answered in appeal, however, is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims which are plausible and meritorious 
on their own or capable of substantiation.  If he has not, 
his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

A claim for secondary service connection, like all claims, 
must be well-grounded.  See Locher v. Brown, 9 Vet. App. 535, 
538-40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  

A.  Bilateral Carpal Tunnel Syndrome due to Herbicide 
Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, if the veteran has a listed disease 
associated with exposure to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (1998).  Diseases associated with exposure to 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

In this instance, available records show that the veteran, 
while on active duty, served in the Republic of Vietnam as a 
field artillery crewman, although there is no allegation or 
showing that his claimed carpal tunnel syndrome is directly 
related to any incident of combat.  See 38 U.S.C.A. § 1154 
(West 1991).  Rather, the principal allegation is that the 
veteran's carpal tunnel syndrome is the result of his Agent 
Orange exposure.

Carpal tunnel syndrome is not a disease attributable to 
exposure to Agent Orange or other herbicide pursuant to 
38 C.F.R. §§ 3.307, 3.309(e).  Moreover, the Secretary of VA 
has determined, under the authority granted by the Agent 
Orange Act of 1991, that the presumption of service 
connection based on herbicide exposure does not extend to any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41442 (1996).  As a matter of law, therefore, 
the veteran cannot avail himself of the rebuttable 
presumption of service incurrence set forth in 38 C.F.R. 
§§ 3.307, 3.309(e), and inasmuch as carpal tunnel syndrome is 
not a disease enumerated in 38 C.F.R. § 3.309(e), there is no 
presumption of herbicide exposure.  See McCartt v. West, 12 
Vet. App. 164 (1999).

The record as a whole fails to show that the veteran was 
exposed to Agent Orange or other herbicide in service and 
service medical records are negative for any indication of 
carpal tunnel syndrome.  Also, the Board finds that competent 
medical evidence of a direct link between the carpal tunnel 
syndrome shown in 1997 and any herbicide exposure in service 
is lacking.  No medical professional has offered an opinion 
linking the entities in question.  On the contrary, VA 
physicians who examined the veteran in April and July 1997 
specifically found that there was no linkage between the 
veteran's carpal tunnel syndrome and any Agent Orange 
exposure, and one examiner found it likely that the veteran's 
carpal tunnel syndrome was the result of his postservice 
employment.  Any statements by the veteran with respect to 
the required nexus evidence cannot serve to well-ground his 
claim in the absence of a showing that the veteran has the 
requisite medical background or expertise to offer competent 
medical evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

Moreover, the Board views the foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for this and the claims of 
entitlement to service connection which follow.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Further, the Board is 
not aware of any relevant evidence which may have existed, or 
could have been obtained, that, if true, would render the 
veteran's this or any of the other claims for service 
connection "plausible" and, thus, require VA to notify the 
veteran of that relevant evidence in order that he may 
complete his application.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).

B.  Peripheral Neuropathy due to Herbicide Exposure or 
secondary to Service-connected Residuals of 
Lymphogranulomatosis

In contrast with the carpal tunnel syndrome which was noted 
above not to be a disease for which there exists a 
presumption of service connection based on herbicide 
exposure, such a presumption is in effect for acute and 
subacute peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  
However, the record fails to identify a diagnosis of 
peripheral neuropathy in service or thereafter.  In fact, it 
is noted that an examining VA physician found in September 
1996 that there was no evidence of peripheral neuropathy.  

As such, in the absence of a showing by competent evidence of 
peripheral neuropathy, well-groundedness of the claim 
advanced cannot be conceded.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Here, the veteran's own allegations that he 
suffers from peripheral neuropathy do not suffice, as he is 
not shown to be in possession of the requisite medical 
knowledge or background to offer a medical diagnosis.  See 
Heuer, supra.  

C.  Bilateral Hearing Loss

Regarding the veteran's claimed hearing loss, service medical 
records are wholly negative for complaints or findings 
regarding hearing loss of either of the veteran's ears.  
Following the veteran's discharge from service, hearing loss 
of either ear is not shown until a VA audiological 
examination in September 1996, findings from which 
demonstrated hearing within normal limits for rating purposes 
from 250 to 4000 Hertz and a mild sensorineural loss 
bilaterally at 8000 Hertz.  An examining VA psychiatrist in 
September 1996 included a diagnosis of hearing loss-service-
connected by history.  The diagnosis and the reported nexus 
to service by the psychiatrist in September 1996 appear to 
have been offered in sole reliance upon the veteran's own 
account, and thus are not representative of competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Notwithstanding the veteran's noise exposure as a field 
artillery crewman in Vietnam, the record fails to identify 
hearing loss for VA purposes either in service or at any time 
thereafter.  See 38 C.F.R. § 3.385 (1998).  That fact is 
determinative of the outcome of this matter, inasmuch as 
showing of current disability is a prerequisite for a finding 
that the veteran's claim for entitlement to hearing loss is 
well-grounded.

D.  Tinnitus

While it is evident that the veteran served in combat as a 
field artillery crewman and that he undoubtedly was exposed 
to excessive noise levels as a result, complaints or findings 
as to tinnitus are absent in entries recorded in service 
medical records, including medical examinations at service 
entrance and upon his discharge from military service.  
Tinnitus was initially diagnosed on a VA audiological 
examination in September 1996, when it is noted that the 
veteran reported that a constant, high-pitched tinnitus had 
been present in both ears since his discharge from military 
service.  No medical professional has indicated that there is 
present a nexus between the veteran's tinnitus and any event 
of service and a VA physician who conducted an audio-ear 
examination in October 1996 linked the veteran's tinnitus to 
his hearing loss, which as noted above is not shown to be a 
disability of service origin.  The required nexus evidence is 
not furnished by the VA psychiatrist, who in September 1996 
offered as part of his multi-axial assessment a diagnosis of 
tinnitus-service-connected by history.  Such diagnosis and 
linkage to service appear to be based exclusively upon the 
veteran's own account, and thus are not representative of 
competent medical evidence.  See LeShore, supra. 

E.  Right Shoulder Disorder

Competent medical evidence of a nexus of the veteran's 
current right shoulder disability to his period of service is 
lacking.  Service medical records, including examinations 
performed at service entrance and exit, are wholly negative 
for any right shoulder abnormality.  It was noted by way of 
history provided by the veteran at the time of a service 
entrance examination that he had fractured his right clavicle 
at the age of four years.  Postservice, it is shown that the 
veteran received outpatient medical treatment in August 1987 
for a complaint of right shoulder pain; the assessments were 
of possible early degenerative changes of the right shoulder 
and myofascitis of the right trapezius.  X-rays of the right 
shoulder in September 1996 were interpreted to be normal; VA 
examination in April 1997 culminated in a statement that the 
veteran appeared to have joint discomfort in the right 
shoulder that seemed to be related to an inservice injury.  
It was reported initially at that time that the veteran had 
reported having injured his right shoulder while lifting ammo 
boxes in Vietnam.  Outpatient treatment is shown to have been 
received by the veteran in April 1997 for probable bursitis 
of the right shoulder.

Notwithstanding the showing of current disability of the 
right shoulder, a continuity of relevant symptomatology is 
not shown in service or thereafter.  See Savage, supra.  It 
is neither alleged nor shown that the claimed inservice 
injury was combat-related, see 38 U.S.C.A. § 1154, but even 
it were, the fact that an injury to the right shoulder may 
have occurred does not relieve the veteran from the 
requirement of furnishing competent medical evidence of a 
nexus to service.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  In this instance, competent medical evidence 
fails to provide a nexus between any current right shoulder 
disorder and the veteran's military service.  The undersigned 
notes, in this regard, that the statement offered by a VA 
examiner in April 1997 as to a link between an in service 
injury and the veteran's right shoulder "discomfort" 
appears wholly based on the veteran's history as set forth to 
that physician and thus cannot be held to represent competent 
medical evidence.  See LeShore, supra.  No other basis for 
such opinion is offered by that examiner.  Hence, it is 
determined that in the absence of appropriate nexus evidence, 
the claim at hand is not well-grounded.

F.  Digestive Disorder, to include as Secondary to Service-
connected Residuals of Lymphogranulomatosis

Service medical records are entirely negative for evidence of 
a digestive disorder, and the initial postservice medical 
examination by VA in September 1996 yielded a diagnosis of 
"(n)ormal examination of abdomen this date."  In September 
1996, the veteran complained of "normal heartburn," but 
noted that he had never been diagnosed as having a digestive 
disorder.  Increasing problems with heartburn were noted to 
coincide with a course of radiation therapy, but such 
returned to "normal" levels after discontinuance of the 
radiation.  In April 1997, an esophagogastroduodenoscopy with 
Maloney dilatation showed evidence of 


esophageal erythema and a small hiatal hernia.  VA 
examination in April 1997 culminated in a diagnosis of 
gastritis; VA examination in July 1997 yielded a diagnosis of 
a history of gastroesophageal disease with esophageal 
dilatation, per the veteran's history.  On a VA examination 
in October 1997, pertinent diagnoses of a hiatal hernia and 
gastroesophageal reflux disease were offered.  

While it is apparent that multiple diagnoses of 
gastrointestinal or digestive disorders of the veteran are 
shown, no medical professional has linked any such diagnosis 
to the veteran's period of service or any disease or injury 
incurred or aggravated therein.  As evidence of a nexus to 
service or service-connected disability is an essential 
element for well-grounding of the claim at issue, and such is 
absent here, this claim must be denied.

G.  Skin Disorder of the Feet

Service medical records are negative for any complaints or 
findings involving a skin disorder of the feet, and it was 
not until September 1996 that a skin disorder of the feet was 
initially shown.  At that time, the veteran reported that for 
as long as he could remember, he had been bothered by 
athlete's feet, for which he used topical cremes or 
ointments.  No memory of inservice medical treatment therefor 
was present.  On examination of the feet, there was very 
minimal interdigital evidence of athlete's feet; the 
diagnosis was of longstanding athlete's feet.

There is no question that a current skin disability of the 
feet is present, but there is missing competent medical 
evidence of a link between the veteran's athlete's feet and 
his period of service.  In this regard, it is noted that no 
medical professional has directly or indirectly linked such 
condition to the veteran's period of military service or any 
event thereof, and, as such, the claim for service connection 
for a skin disorder of the feet is not well-grounded.


H.  Bilateral Knee Disorder

At the time of a medical examination at service entrance in 
July 1968, no abnormality of either knee was noted and no 
complaint of knee problems was voiced by the veteran.  
Service medical records compiled thereafter, including the 
report of a medical examination at separation in April 1971, 
are likewise negative for any pertinent complaints or 
findings.  After service, the veteran was treated on an 
outpatient basis in September 1977 for right knee swelling; 
the assessment was of bursitis.  Further knee findings are 
not shown by the record until September 1996, when 
examination of the knees was noted to be normal, excepting 
crepitus of the right knee.  X-rays of the knees were 
interpreted to be unremarkable at that time.

Clearly, no disorder of the left knee is demonstrated by the 
record, and for that reason, the claim for service connection 
for a left knee disorder is not well-grounded.  As for the 
right knee, it is assumed without deciding that the crepitus 
of the veteran's right knee constitutes current disability 
under Epps, supra.  With that assumption, there is absent 
from the record any competent medical evidence linking 
disability of the right knee to the veteran's period of 
service or any event thereof.  The absence of that evidence 
is necessarily fatal to that portion of the veteran's claim.

I.  Ear Disorder, Claimed as Otitis

As for the veteran's claimed ear disorder, service medical 
records include a single entry as to an abnormality of the 
left ear.  In November 1970, a diagnosis of otitis media of 
the left ear was entered in service medical records.  No 
recurrence of the otitis is shown in service and residuals of 
the November 1970 episode were not demonstrated in those 
service medical records compiled thereafter, including a 
separation medical evaluation in April 1971.  Further ear 
treatment is not shown until September 1977, when assessments 
of impacted cerumen and external otitis of the left ear were 
recorded.  In June 1981, an assessment of right external 
otitis was offered; a sebaceous cyst of the left ear was 
surgically removed in November 1989.  On VA examination in 
October 1996, no evidence of acute or chronic ear disease was 
found to be present; the diagnosis was of otalgia which was 
theorized to be a manifestation of low-grade 
temporomandibular joint dysfunction.  

In this instance, otitis in any form is not now shown, nor 
has it been demonstrated to have been present of the left ear 
since 1977 or since 1981 with respect to the right ear.  
Current disability involving otalgia is verified, although no 
competent medical evidence is presented with which to link 
the veteran's otalgia with his period of service, to include 
any episode of otitis media occurring therein.  Accordingly, 
the claim is not well-grounded.

II.  Claims for Initial Ratings 

At the outset, it is noted that the veteran by means of a 
notices of disagreement filed in December 1996 and September 
1997 challenged the disability ratings initially assigned by 
the RO for residuals of lymphogranulomatosis and an 
adjustment disorder, respectively.  As such, there are 
presented "original claims" as contemplated by Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to claims for an "increased rating".  While it is 
apparent that the RO has not developed these issues in light 
of Fenderson, it is neither alleged nor shown that 
consideration of the merits of the claims presented pursuant 
to Fenderson would result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claims for initial ratings in excess 
of that assigned by the RO are, thus, "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been obtained.  In this regard, it 
is noted that the record contains, among other items, various 
examination and treatment records compiled by VA, with which 
to rate the disabilities in question.  Accordingly, no 
further assistance to the veteran with respect to the 
development of the evidence is judged to be required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

A.  Adjustment Disorder with Mixed Emotional Features

By rating action in August 1997, the RO found the veteran to 
be entitled to service connection for an adjustment disorder 
with mixed emotional features, and assigned a 30 percent 
rating therefor under Diagnostic Code (DC) 9440 of the VA's 
Schedule for Rating Disabilities, effective from June 24, 
1996.  

Prior to November 7, 1996, where an adjustment disorder was 
productive of definite social and industrial impairment, a 30 
percent schedular evaluation was for assignment; considerable 
impairment of social and industrial adaptability warranted a 
50 percent rating and a 70 percent evaluation was assignable 
where there was severe impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1998).  A 100 percent rating requires 
that the attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or demonstrably unable to 
obtain or retain employment.  Id.

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including adjustment 
disorders, as set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695-52702 (1996).  Consideration of the veteran's 
claim for increase under both criteria is thus required.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the version of the rating criteria effective November 
7, 1996, codified at 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrant a 10 percent schedular evaluation.  In the presence 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

Throughout the period from June 1996 to the present, the 
veteran's adjustment disorder is not shown to have been 
subject to varying levels of severity, see Fenderson, supra, 
nor is it shown to have been productive of more than moderate 
severity.  Although no adjustment disorder was shown at the 
time of a VA examination in September 1996, the veteran was 
then noted to have been gainfully employed as an electrical 
linesman and he was shown to be able to be timely, 
cooperative, and well-oriented.  His affect and ability to 
follow a goal idea were described as "good" and his memory, 
insight, and judgment were intact.  When examined by VA in 
March 1997, it was noted by the examiner that the veteran's 
recurrent difficulties concerning his Hodgkin's disease had 
caused serious emotional turmoil on the basis of his social 
and occupational functioning.  By the same token, the 
examiner found the veteran able to "maintain good 
occupational functioning," having worked for the same 
company for the previous 28 years.  Also, it was found by the 
examiner that the veteran's marriage seemed quite stable and 
that he had been blessed by a "good" family.  Based on 
diagnoses of both PTSD and an adjustment disorder, the 
examiner in March 1997 assigned a Global Assessment of 
Functioning Scale (GAF) score of 60-80, with 60 representing 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, and 80 representing 
transient, if any symptoms which are transient or expectable 
reactions to psychological stressors and not more than slight 
impairment in social, occupational, or school functioning.  

Considering that the effects of PTSD were factored into the 
assignment of the noted GAF score, the total disablement 
caused by both the PTSD and adjustment disorder was not more 
than moderate.  Additionally, it is evident that on the VA's 
most recent psychiatric evaluation in March 1998, the 
examiner specifically found that the veteran's adjustment 
disorder was primarily manifested by anxiety, obsessiveness, 
guilt, and some reduction in self esteem.  The examiner noted 
generally that the veteran had an extensive impairment of his 
ability to function in the area of employability, noting that 
the veteran had sought an isolated role.  However, the 
impairment of employability was not attributed to either of 
the psychiatric entities then diagnosed; namely, PTSD and an 
adjustment disorder, secondary to PTSD.  It is noteworthy 
that the examiner concluded that the veteran's adjustment 
disorder was of moderate severity and that the GAF score for 
both the PTSD and the adjustment disorder was 65.  

The foregoing does not signify the presence of more than 
definite social or industrial impairment resulting from the 
veteran's service-connected adjustment disorder for the 
period from June 24, 1996, to the present, for which a rating 
in excess of 30 percent would be for assignment under the 
criteria in effect prior to November 7, 1996.  During the 
same time frame, there is not shown to be reduced reliability 
and productivity due to symptoms of a flattened affect, 
abnormality of speech, panic attacks occurring more than once 
a week, comprehension or memory problems, impaired judgment 
or abstract thinking, disturbances of mood, or difficulties 
in establishing and maintaining effective work and social 
relationships, such as would warrant the assignment of a 
rating in excess of 30 percent under the criteria in effect 
on and after November 7, 1996.  To that extent, the veteran's 
contentions to the contrary are not well-supported.  There 
likewise is no showing of a marked interference with 
employment or frequent periods of hospital care for 
management of the adjustment disorder, and, thus, assignment 
of a rating in excess of 30 percent based on extraschedular 
factors is not in order.  See 38 C.F.R. § 3.321(b); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-5 (1996).

B.  Residuals of Lymphogranulomatosis (Hodgkin's Disease)

As shown by the record, service connection for residuals of 
lymphogranulomatosis (Hodgkin's disease) was established by 
the RO in rating action effected in December 1996, at which 
time a 10 percent rating was assigned under DC 7709-7704, 
effective from June 24, 1996.  

Hodgkin's disease as an active disease or during a treatment 
phase is 100 percent disabling.  38 C.F.R. § 4.117, DC 7709.  
The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy, or 
other therapeutic procedures.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  If 
there has been no recurrence or metastasis, rate on 
residuals.  See Note following DC 7709.

Under 7704, polycythemia vera is 10 percent disabling where 
it is stable, with or without continuous medication.  
38 C.F.R. § 4.117, DC 7709.  Where it requires a phlebotomy, 
a 40 percent rating is assignable; a 100 percent rating is 
for assignment during periods of treatment with 
myelosuppressants and for three months following cessation of 
such therapy.  Id.  

In this instance, the record reflects that, in or about May 
1994, the veteran noticed a left axillary lump while bathing.  
He thereafter sought medical attention and by biopsy in 
December 1994, the presence of Hodgkin's disease was 
diagnosed.  Radiation therapy followed until April 1995, and 
in May 1995, his primary complaint was of decreased energy.  
It was then noted that the inflammation of his pharynx and 
painful swallowing that had bothered him during radiation 
therapy had resolved.  He was without clinical evidence of 
disease and it was noted that the veteran was probably cured.  
No treatment was administered.  

When seen in August 1995, it was noted that the veteran had 
returned to work as a linesman, and that there was 
improvement as to his complaint of shortness of breath (he 
having quit smoking at the time of initial diagnosis of his 
Hodgkin's disease).  He denied fever, chills, or fatigue.  A 
blood chemistry profile, liver panel, sedimentation rate, and 
chest X-ray were all found to be normal then, and in December 
1995 and April 1996, with the exception of an elevated 
sedimentation rate in December 1995, which when retested was 
normal.  He was thereafter seen in follow-up every four 
months and aside from a complaint of decreased energy in 
April 1996, no pertinent complaints or findings as to any 
recurrence, metastasis, or residual of Hodgkin's disease or 
treatment therefor is shown through April 1997.

Examinations by VA insofar as the veteran's Hodgkin's disease 
is concerned were conducted in September 1996 and April 1997, 
each showing that the disease process in question was in 
remission.  In April 1997, the veteran voiced no complaints 
other than dryness of the mouth, and it shown that service 
connection for impaired salivation was thereafter established 
by RO action.  During the course of a VA examination in 
October 1997, there was noted to be generalized weakness due 
to the administration of radiation.  

As the issue presented is one of initial rating, it is noted 
that separate ratings are assignable for different periods of 
time dating to the effective date of the grant of service 
connection.  Fenderson, supra.  In this case, the veteran's 
Hodgkin's disease as an active process and one subject to 
ongoing treatment preceded the effective date of the grant of 
service connection.  During the period from June 24, 1996,  
to the present, such disorder remained in remission, without 
recurrence or metastasis and without treatment of any kind.  
The only noted complaint is of diminished energy and the only 
manifestation shown is that of generalized weakness.  
Inasmuch as a phlebotomy or use of myelosuppressants were 
unnecessary, a rating in excess of 10 percent is not for 
assignment under DC 7704.  Likewise, alternate rating 
criteria do not provide a basis for any higher rating, in the 
absence of a showing of anemia with a hemoglobin level of 8 
grams or less in association with weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  38 C.F.R. § 4.117, DC 7700 (1998).  Recurrent 
infections or the need for blood transfusions is not 
indicated, nor is it shown that a reduced platelet count is 
present.  38 C.F.R. § 4.117, DCs 7702, 7705 (1998).  As well, 
the record fails to identify any extraschedular factors that 
might warrant the assignment of a rating in excess of 10 
percent.  See 38 C.F.R. § 3.321(b); Bagwell, Floyd, supra.  

III.  Conclusion

In his substantive appeal and through the many statements 
offered by the veteran's attorney, the veteran has stated 
that he is entitled to a thorough and contemporaneous 
examination and has essentially alleged that one or more VA 
examinations were inadequate for rating purposes.  First, as 
the veteran has not presented well-grounded claims, the duty 
to assist the veteran, to include an additional VA 
compensation examination, does not arise.  See Slater v. 
Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 
235 (1996).  The United States Court of Appeals for the 
Federal Circuit held that only a person who has submitted a 
well grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps at 1468-69 (1997).  In any 
event, the Board finds that the VA examinations alleged to 
have been inadequate were in fact adequate for rating 
purposes, the reports of which reflect that past medical 
history and current complaints were recorded, and thorough 
physical examinations were undertaken.  

The Board also notes that an opinion from an independent 
medical expert has been requested on behalf of the veteran in 
conjunction with his current appeal.  The basis for that 
request appears to be the veteran's dissatisfaction with one 
or more VA examinations.  When, in the opinion of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by VA.  See 
38 U.S.C.A. § 7109 (West 1991 & Supp. 1998); 38 C.F.R. § 
20.901(d) (1998).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).  While the procurement of an 
advisory medical opinion from one or more medical experts who 
are not VA employees when warranted by the medical complexity 
or controversy involved in a pending claim is authorized by 
38 C.F.R. § 3.328 (1998), the need for such action is not 
shown in the present matter.  Further, as the veteran's 
claims are not well-grounded, the evidence of record cannot 
be said to present a question of medical complexity or 
controversy warranting such a step.

The veteran has also requested entitlement to adequate 
reasons and bases.  This issue is a matter ancillary to the 
veteran's underlying claims.  The adequacy of the reasons and 
bases of the decision denying a benefit may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues.


ORDER

Service connection for bilateral carpal tunnel syndrome due 
to herbicide exposure; peripheral neuropathy due to herbicide 
exposure or secondary to service-connected residuals of 
lymphogranulomatosis (Hodgkin's disease); bilateral hearing 
loss; tinnitus; a right shoulder disorder; a digestive 
disorder, to include as secondary to service-connected 
residuals of lymphogranulomatosis (Hodgkin's disease); a skin 
disorder of the feet; a bilateral knee disorder; and an ear 
disorder, claimed as otitis, is denied.

An initial rating in excess of 30 percent for an adjustment 
disorder with mixed emotional features is denied.

An initial rating in excess of 10 percent for residuals of 
lymphogranulomatosis (Hodgkin's disease) is denied.


REMAND

Regarding the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the RO has 
addressed that issue on the merits, having found that the 
veteran had failed to respond to its August 1996 request for 
an account of those stressors leading to his claimed PTSD and 
that the record otherwise failed to document any stressor as 
required by 38 C.F.R. § 3.304(f).  While it may be true that 
the veteran failed to respond formally to the RO's written 
request, it is nevertheless apparent that, during the course 
of VA examinations conducted in the recent past, the veteran 
has set forth one or more stressors, including the rape of 
his spouse while he was in Vietnam and his encounters with 
dead enemy soldiers while stationed in Cambodia.  Further 
development is thus found to be in order so that the details 
of those incidents may be determined and, to the extent 
possible, whether such incidents may be verified.

As for the TDIU claim, it is noted that there remain various 
pending claims for service connection and increased ratings, 
including the PTSD claim cited above and others listed in the 
Introduction, which must be addressed prior to an 
adjudication of the merits of the TDIU claim.  For that 
reason, action must be deferred as to such issue.

Accordingly, this portion of the veteran's appeal is REMANDED 
to the RO for the completion of the following actions:

1.  The RO should inform the veteran 
through his attorney of the critical 
importance of supplying additional, 
clarifying information as to his claimed 
inservice stressors.  To that end, the RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressor(s) to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  As well, the veteran should be 
asked to furnish clarifying information 
as to the claimed rape of his spouse 
while he was in Vietnam, to include the 
date of such incident, whether such 
incident was reported to law enforcement 
authorities or others, and the 
circumstances under which the veteran 
learned of such incident and his response 
thereto.  The veteran must be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  

2.  As to the claimed rape of the 
veteran's spouse while he was in Vietnam, 
the RO is requested to assist the veteran 
in obtaining and all verifying data as to 
that event, including police and medical 
reports that may have been compiled as a 
result.

3.  Based on any additional information 
obtained regarding the claimed stressors 
occurring in Southeast Asia, as well as 
the information relating thereto 
previously supplied by the veteran and 
any pertinent evidence currently of 
record, the RO should prepare a summary 
of all the claimed stressors, with as 
much detail as possible.  This summary, 
along with a copy of the veteran's DD-214 
and the DA Form 20, or the equivalent, 
and all associated documents, should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USACRUR), 
with a request to provide any information 
that may corroborate the veteran's 
alleged stressors.  

4.  All records of inpatient and 
outpatient treatment, as well as 
examination reports, involving any 
acquired psychiatric disorder, to include 
PTSD, which are not already of record 
must be obtained and associated with the 
evidence already on file.  Such action 
should be preceded by the RO's contacting 
of the veteran in writing for the purpose 
of requesting that he furnish the names 
and addresses of those VA and non-VA 
mental health professionals who have 
examined and/or treated him in the recent 
past for psychiatric problems, to include 
PTSD, as well as the approximate date(s) 
of such examination or treatment.  

5.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action and inservice stressful 
event(s), verified by the USASCRUR or 
through other documents.  If no stressor 
is verified, the RO should so state in 
its report.  The report is then to be 
added to the claims file.  

6.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination by 
a board of two VA psychiatrists to 
determine whether he suffers from PTSD as 
a result of military service.  All 
appropriate studies, including 
psychological studies and all PTSD sub-
scales, must be accomplished and all 
clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the record, 
the examiners should identify all current 
psychiatric disorders, and proffer an 
opinion, with supporting analysis, as to 
whether the diagnostic criteria of 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1996) for 
entry of a diagnosis of PTSD have been 
satisfied.  The examiners should offer an 
opinion as to whether it is at least as 
likely as not that PTSD, if shown, is 
etiologically related to the veteran's 
period of military service.  A complete 
written rationale must be offered with 
any opinion expressed.  If the examiners 
are unable to provide the requested 
opinion(s), that fact should be so noted, 
together with a rationale explaining why 
the opinion cannot be provided.  The 
claims file must be made available to and 
reviewed by all examiners prior to the 
examination.  

In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
reports provided by the USASCRUR or other 
service records and/or the RO may be 
relied upon.

If the examiners believe that PTSD is the 
appropriate diagnosis, they must 
specifically identify which stressor 
detailed in service documents, or the 
USASCRUR's and/or the RO's report is 
responsible for the onset of the 
veteran's PTSD.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Scale score which is consistent with DSM-
IV criteria and explain the significance 
of the assigned score.  

7.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the verified history 
provided by service documents, the 
USASCRUR and/or the RO.  If the examiners 
relied upon a history which was not 
verified, the examination report must be 
returned as inadequate for rating 
purposes.

8.  After undertaking any other 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, as well as all other pending claims 
for VA compensation, including 
entitlement to service connection for 
bilateral carpal tunnel syndrome due to 
service-connected residuals of 
lymphogranulomatosis (Hodgkin's disease); 
entitlement to service connection for 
dental caries, due to service-connected 
residuals of lymphogranulomatosis 
(Hodgkin's disease); entitlement to 
service connection for a digestive 
disorder, due to a service-connected 
adjustment disorder; and entitlement to 
an initial rating for impaired 
salivation.  Only once such actions are 
complete should the RO readjudicate the 
veteran's TDIU claim.

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, the veteran and his attorney 
should be furnished with a supplemental statement of the case 
and provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the remanded issues.  No action is required 
of the veteran until he is otherwise notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

